DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Objections
Claim 7 is objected to because of the following informalities: 
Claim 7 recites “means for fluidly communicating” which should read “the means for fluidly communicating”.  Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a) the invention was known or used by others in this country, or patented or described in a printed publication in this or a foreign country, before the invention thereof by the applicant for a patent.


Claim(s) 2-4, 6-12 are rejected under pre-AIA  35 U.S.C. 102(a)(2) as being anticipated by Chiu et al. (US  20050015048) [hereinafter Chiu].
Regarding claim 2, Chiu discloses a system for intermittently occluding a coronary sinus in a heart (Fig. 32; para. 0209), comprising
a multi-lumen coronary sinus occlusion catheter (3201) (Figs. 30-32) (para. 0226) including:
means for occluding a coronary sinus (interpreted under 112(f) as balloon (3047)) positioned along a distal end of the catheter (Fig. 30; para. 0227), and
means for fluidly communicating with the means for occluding (interpreted under 112(f) as inflation lumen (not shown in Fig. 32, but best seen in Fig. 28; para. 0027, 0215) to controllably expand and collapse the means for occluding within the coronary sinus (para. 0223);

a controller (3080) that, in response to a comparison of a threshold value (6320) (Fig. 63) to a calculated value (6314) (Fig. 63) including a change in coronary sinus pressure per time unit while the means for occluding is expanded in the coronary sinus, causes the means for occluding to collapse and thereby release of an occlusion of the coronary sinus (Figs. 30, 56, 63; para. 0205, 0229, and 0321-0325, and 0336-0337).
Regarding claim 3, Chiu discloses wherein the pressure sensor is configured to measure a fluid pressure in the coronary sinus at the distal end of the catheter when the means for occluding is expanded in the coronary sinus, and the controller is configured to determine a pressure increase and/or pressure decrease per time unit while the means for occluding is expanded in the coronary sinus (Fig. 56; para. 0321-0325).
Regarding claim 4, Chiu discloses wherein the pressure sensor is in communication with a memory that stores data indicative of a fluid pressure curve as a function of time based upon a measured fluid pressure in the occluded coronary sinus when the means for occluding is expanded in the coronary sinus (Fig. 56, para. 0320-0321).
Regarding claim 6, Chiu discloses wherein the means for occluding the coronary sinus comprises an inflatable balloon (Fig. 30; para. 0226).
Regarding claim 7, Chiu discloses wherein means for fluidly communicating comprises a balloon inflation lumen (Fig. 30; para. 0226).
Regarding claim 8, Chiu discloses wherein the balloon inflation lumen is connectable to a pump (3070) (Fig. 30; para. 0227 and 0254)
Regarding claim 9, Chiu discloses wherein the controller is configured to deliver control signals to the pump while the pump is connected to the balloon inflation lumen (para. 0326 and 0330) .
Regarding claim 10, Chiu discloses wherein the controller (3080) is configured to determine a coronary sinus pressure increase per time unit occurring at consecutive heart beats (t1-t3; Fig. 56) and to cooperate with the means for occluding so as to release the occlusion of the coronary sinus based at least in part on the coronary sinus pressure increase per time unit occurring at consecutive heart beats (Fig. 56; para. 0321- 0325, 0330).
Regarding claim 11, Chiu discloses wherein the pressure sensor measures systolic pressure peaks occurring at consecutive heart beats while the means for occluding is expanded in the coronary sinus (shown at t2 and t4 of Fig. 56; see annotated Fig. 56 below ).

    PNG
    media_image1.png
    260
    182
    media_image1.png
    Greyscale

Annotated Fig. 56 of the systolic and diastole pressure peaks and valleys

    PNG
    media_image2.png
    435
    500
    media_image2.png
    Greyscale

Example of a pressure vs. time graph illustrating systolic and diastolic pressure peaks and valleys which is analogous to the graph shown in Chiu
[https://www.google.com/url?sa=i&url=https%3A%2F%2Fquizlet.com%2F84903953%2Finvasive-bp-measurement-pulse-contour-analysis-flash-cards%2F&psig=AOvVaw1v386SAkoOr5eiZSw4JohL&ust=1645030344345000&source=images&cd=vfe&ved=0CAgQjRxqFwoTCMC5n9OXgvYCFQAAAAAdAAAAABAD]

Regarding claim 12, Chiu discloses wherein the pressure sensor measures diastolic pressure valleys in the coronary sinus occurring between the systolic pressure peaks (shown at t2 and t4 of Fig. 56; see annotated Fig. 56 above).
Claim(s) 2-9, 11, and 12 are rejected under pre-AIA  35 U.S.C. 102(a)(2) as being anticipated by Mohl (WO 03/008018 A2) [hereinafter Mohl]. The US Patent Application of the English language equivalent (US 2004/0172004) will be used as reference when making this rejection.
Regarding claim 2, Mohl discloses a system for intermittently occluding a coronary sinus in a heart (para. 0028; Fig. 1), comprising
a multi-lumen coronary sinus occlusion catheter (1)(Fig. 1; para. 0028) including:

means for fluidly communicating (interpreted under 112(f) as inflation lumen (5/41)) with the means for occluding (38) to controllably expand and collapse the means for occluding (38) within the coronary sinus (Fig. 8; para. 0028 and 0038);
a pressure sensor (7) to the multi-lumen coronary sinus occlusion catheter (1) so as to measure a coronary sinus pressure while the means for occluding is expanded in the coronary sinus (Fig. 1; abstract and para. 0028); and
a controller (8) that, in response to a comparison of a threshold value to a calculated value including a change in coronary sinus pressure per time unit while the means for occluding is expanded in the coronary sinus, causes the means for occluding to collapse and thereby release of an occlusion of the coronary sinus (Fig. 1; para. 0003 and 0012).
Regarding claim 3, Mohl discloses wherein the pressure sensor (7) is configured to measure a fluid pressure in the coronary sinus at the distal end of the catheter when the means for occluding is expanded in the coronary sinus (Figs. 3-4; para. 0030-0031), and the controller (8) is configured to determine a pressure increase and/or pressure decrease per time unit while the means for occluding is expanded in the coronary sinus (Fig. 4; para. 0003, 0008-0010).
Regarding claim 4, Mohl discloses wherein the pressure sensor is in communication with a memory that stores data indicative of a fluid pressure curve as a function of time based upon a measured fluid pressure in the occluded coronary sinus when the means for occluding is expanded in the coronary sinus (Fig. 4; para. 0008).
Regarding claim 5, Mohl discloses wherein the controller is configured to determine a first derivative of the fluid pressure curve based upon the data stored in the memory that is indicative of a coronary sinus pressure curve as a function of time (para. 0008-0010).
Regarding claim 6, Mohl discloses wherein the means for occluding (38) the coronary sinus comprises an inflatable balloon (Figs. 1 and 8).
Regarding claim 7, Mohl discloses wherein means for fluidly communicating (5/41) comprises a balloon inflation lumen (Figs. 1, 8, and 9; para. 0028 and 0038).
Regarding claim 8, Mohl discloses wherein the balloon inflation lumen is connectable to a pump (6) (Fig. 1; para. 0028).
Regarding claim 9, Mohl discloses wherein the controller is configured to deliver control signals to the pump while the pump is connected to the balloon inflation lumen (para. 0028).
Regarding claim 11, Mohl discloses wherein the pressure sensor measures systolic pressure peaks occurring at consecutive heart beats while the means for occluding is expanded in the coronary sinus (Figs. 4-6; para. 0031-0033).
Regarding claim 12, Mohl discloses wherein the pressure sensor measures diastolic pressure valleys in the coronary sinus occurring between the systolic pressure peaks (Figs. 4 and 6; para. 0031 and 0033).
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to   www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp. 
Claims (2, 10), 3, 4, 5, (7, 8), 9, 11, 12 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims (4), 2, 3, 8, 5, 6, 11, 12 respectively, of U.S. Patent No. 10667820 in view of Chiu et al. (US  20050015048) [hereinafter Chiu]. 
Regarding claim 2 of the instant application, claims 2-6, 8, 11, and 12 of ‘820 discloses
A system for intermittently occluding a coronary sinus in a heart (claim 1), comprising: 
a multi-lumen coronary sinus occlusion catheter (claim 4 [which is dependent to claim 1]) including: 

means for fluidly communicating (interpreted as balloon inflation lumen (5) since the distal end (2) of catheter (1) comprises a balloon (Fig. 1) which includes the inflation lumen to expand and collapse the balloon with the means for occluding to controllably expand and collapse the means for occluding within the coronary sinus (claim 1); 
pressure measuring device connected to catheter so as to measure a coronary sinus pressure while the means for occluding is expanded in the coronary sinus (claim 1); and 
a controller (interpreted as control circuitry; claim 1) that, in response to a comparison of a threshold value to a calculated value including a change in coronary sinus pressure per time unit while the means for occluding is expanded in the coronary sinus, causes the means for occluding to collapse and thereby release of an occlusion of the coronary sinus (claim 1).
However, claims 2-6, 8, 11, and 12 of ‘820 fails to disclose a pressure sensor.
Chiu discloses a system for intermittently occluding a coronary sinus in a heart (Fig. 32; para. 0209), comprising a multi-lumen coronary sinus occlusion catheter (3201) (Figs. 30-32) (para. 0226) including: a pressure sensor (3050, 3060) connected to the multi-lumen coronary sinus occlusion catheter so as to measure a coronary sinus pressure while a means for occluding is expanded in the coronary sinus (para. 0205, 0228, and 0253);
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the pressure measuring device of claims 2-6, 8, 11, and 12 of ‘.
Claims (2, 3, 4), 5, (7, 8), 9, 10, 11, 12 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3, 7, 8, 2, 9, 10 respectively, of U.S. Patent No. 9724102 in view of Chiu et al. (US  20050015048) [hereinafter Chiu]. 
Regarding claim 2 of the instant application, claims 1-3, and 7-10 of ‘102 discloses
A system for intermittently occluding a coronary sinus in a heart (claim 1), comprising: 
a multi-lumen coronary sinus occlusion catheter (claim 1) including: 
means for occluding (interpreted under 112(f) as the occlusion device of ‘102 since the occlusion device is a means for occluding the coronary sinus at the distal end [see claim 1]) a coronary sinus positioned along a distal end of the catheter (claim 1), and 
means for fluidly communicating (interpreted as balloon inflation lumen (5) since the distal end (2) of catheter (1) comprises a balloon (Fig. 1) which includes the inflation lumen to expand and collapse the balloon with the means for occluding to controllably expand and collapse the means for occluding within the coronary sinus; 
pressure measuring device connected to catheter so as to measure a coronary sinus pressure while the means for occluding is expanded in the coronary sinus (claim 1); and 
a controller (interpreted as control circuitry; claim 1) that, in response to a comparison of a threshold value to a calculated value including a change in coronary sinus pressure per time unit while the means for occluding is expanded in the coronary sinus, causes the means for occluding to collapse and thereby release of an occlusion of the coronary sinus (claim 1).
However, claims 1-3, and 7-10 of ‘102 fails to claim a pressure sensor.
Chiu discloses a system for intermittently occluding a coronary sinus in a heart (Fig. 32; para. 0209), comprising a multi-lumen coronary sinus occlusion catheter (3201) (Figs. 30-32) (para. 0226) including: a pressure sensor (3050, 3060) connected to the multi-lumen coronary sinus occlusion 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the pressure measuring device in claims 1-3, and 7-10 of ‘102 to include the pressure sensor of Chui in order to take measurements of the fluid pressure distal to the balloon within the coronary sinus while the balloon is expanded (para. 0205).
Claims (2, 3, 4), 5, (7, 8), 9, 10, 11, 12 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3, 7, 8, 2, 9, 10 respectively, of U.S. Patent No. 8790265 in view of Chiu et al. (US  20050015048) [hereinafter Chiu].
Regarding claim 2 of the instant application, claims 1-3 and 7-10 of ‘265 discloses
A system for intermittently occluding a coronary sinus in a heart (claim 1), comprising: 
a multi-lumen coronary sinus occlusion catheter (claim 1) including: 
means for occluding (interpreted under 112(f) as the occlusion device of ‘265 since the occlusion device is a means for occluding the coronary sinus at the distal end [see claim 1]) a coronary sinus positioned along a distal end of the catheter (claim 1), and 
means for fluidly communicating (interpreted as balloon inflation lumen (5) since the distal end (2) of catheter (1) comprises a balloon (Fig. 1) which includes the inflation lumen to expand and collapse the balloon with the means for occluding to controllably expand and collapse the means for occluding within the coronary sinus; 
a pressure measuring device connected to catheter so as to measure a coronary sinus pressure (claim 1) while the means for occluding is expanded in the coronary sinus (claim 1); and 
a controller (interpreted as control circuitry; claim 1) that, in response to a comparison of a threshold value to a calculated value including a change in coronary sinus pressure per time unit while 
However, claims 1-3 and 7-10 of ‘265 fail to claim a pressure sensor.
Chiu discloses a system for intermittently occluding a coronary sinus in a heart (Fig. 32; para. 0209), comprising a multi-lumen coronary sinus occlusion catheter (3201) (Figs. 30-32) (para. 0226) including: a pressure sensor (3050, 3060) connected to the multi-lumen coronary sinus occlusion catheter so as to measure a coronary sinus pressure while a means for occluding is expanded in the coronary sinus (para. 0205, 0228, and 0253);
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the pressure measuring device of claims 1-3 and 7-10 of ‘265 to include the pressure sensor of Chui in order to take measurements of the fluid pressure distal to the balloon within the coronary sinus while the balloon is expanded (para. 0205).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAUREN DUBOSE whose telephone number is (571)272-8792. The examiner can normally be reached Monday-Thursday 7:30am-5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth Houston can be reached on 571-272-7134. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To 





/LAUREN DUBOSE/Examiner, Art Unit 3771                                                                                                                                                                                                        
/KATHLEEN S HOLWERDA/Primary Examiner, Art Unit 3771